DECISION
The application of the above-named defendant for a review of the sentence of 30 years; Dangerous credit for 212 days imposed on May 11, 1981, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence shall be amended to 15 years; Dangerous credit for 212 days.
Considering the nature and circumstances of the offense, the Probation Officer recommended 15 years, Dangerous, and this Division agrees with a lesser sentence than that imposed by the sentencing judge.
We wish to thank Mr. John Dostal, Attorney at Law, for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, Mark Sullivan